DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The use of the terms ZigBee, DigiMesh, Thread, Bluetooth and FireWire, each of which being a trade name or a mark used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of claims 1 and 11, and thus each of claims 2-10 and 12-17 by way of dependence, recites "data communication standard" and “roadway area lighting standard promoted by a standards body.” However, these limitations lack enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The claim is attempting to capture compatibility with every conceivable related standard, future published standards/amendments, where the specification discloses at most only those implementations known to the inventor at the time of filing (see § MPEP 2164.08). In light of the specification, the enabled portions of the scope of these limitations are IEEE 802.11, UMTS, WCDMA, 4G, 5G, LTE or IRDA infrared, each as of the effective filing date, for “data communication standard”, and ANSI C136 through C136.41-2013, for “roadway area lighting standard promoted by a standards body.”
Each of claims 1, 11 and 18, and thus each of claims 2-10, 12-17 and 19-20 by way of dependence, claims a “distributed computing task” and “distributed computing result.” However, these limitations lack enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The claim is attempting to capture every conceivable distributing computing task and result, regardless of processor and/or communication limitations (i.e., every conceivable partial/shared computation), where the specification discloses at most only those implementations known to the inventor (see § MPEP 2164.08). Further, while the specification is enabling for generic computing tasks, there is lack of enablement for performing the disclosed cryptocurrency mining, SETI signal analysis, weather forecasting or “other big-data analysis,” which one of ordinary skill in the art would recognize as specialized and computationally intensive. Explanation, direction and/or examples from the inventor would be needed in the specification for achieving such computations and corresponding communications in a streetlamp enclosure that does not have a temperature regulation system, and is further subject to environmental and seasonal fluctuations in temperature, pressure, humidity, etc. The specification only discloses 
Claims 19 recites “roadway area lighting standard promoted by a standards body.” However, this limitation lack enablement for having undue breadth; the scope of enablement provided to one skilled in the art by the disclosure is not commensurate with the scope of protection sought by the claims. The claim is attempting to capture compatibility with every conceivable related standard, including future published standards/amendments, where the specification discloses at most only those implementations known to the inventor at the time of filing (see § MPEP 2164.08). In light of the specification, the enabled portions of the scope of these limitations are IEEE 802.11, UMTS, WCDMA, 4G, 5G, LTE or IRDA infrared, each as of the effective filing date, for “data communication standard”, and ANSI C136 through C136.41-2013, for “roadway area lighting standard promoted by a standards body.”

Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 8 and 16 is limiting the claimed pin structures to “coupling to a streetlight fixture administered by a government entity.” Written description requires the possession of the claimed invention (MPEP § 2163.02). For these claims, this means the written description would have to convey that Applicant had ownership of streetlight fixture administration by a government entity. The disclosure has no evidence for Applicant’s control of, or jurisdiction over, streetlight administration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleland et al. (“Cleland”) (US Patent Application Publication No. 2009/0066258).
Regarding claim 18, Cleland discloses a method performed by a networking device (fig. 1 element 111) having at least one light sensor (fig. 2 element 203 and paragraph 0030) and at least one communication module electronically coupled thereto (fig. 3 element 346 and paragraphs 0067-0068), the method comprising: controlling a light output of a light source based on at least one ambient light signal generated by the light sensor (fig. 3 elements 203 and 330 and paragraphs 0033 and 0067-0068, controlling streetlight based on ambient light); receiving a distributed computing task using the at least one communication module (fig. 3 element 330 and paragraph 0067), obtaining a distributed computing result based on the distributed computing task and 
Regarding claim 20, Cleland discloses the method of claim 18, comprising: obtaining a final result based on a plurality of distributed computing results, generating a message based on the final result, transmitting the message, and controlling the light output of the light source based on the message (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10).
Regarding claim 1, Cleland discloses a networking device (fig. 1 element 111), comprising: a light sensor (fig. 2 element 203 and paragraph 0030); a processor module arranged to provide a light control signal based on at least one ambient light signal generated by the light sensor (fig. 3 elements 203 and 330 and paragraphs 0033 and 0067-0068, controlling streetlight based on ambient light), and to obtain a distributed 
Regarding claim 5, the combination of Cleland and APA discloses the networking device of claim 1, wherein the communication module is arranged to receive the distributed computing task and to transmit the distributed computing result according to a wireless data communication standard (Cleland: paragraph 0068 and APA: spec page 10, as applicable for the combination).

Regarding claim 8, the combination of Cleland and APA discloses the networking device of claim 1, wherein the connector includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to a streetlight fixture (APA: page 5, where ANSI C136.41-2013 defines this pin structure). The combination does not mention a streetlight administered by a government entity. However, the Office takes official notice that streetlights are administered by government entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streetlights to be administered by a government entity, since roadways are often publicly owned and overseen by local, state and/or federal governments.
Regarding claim 9, the combination of Cleland and APA discloses the networking device of claim 1, wherein the processor module is arranged to provide the light control signal based on the distributed computing result (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights).
Regarding claim 10, the combination of Cleland and APA discloses the networking device of claim 1, wherein the communication module is arranged to receive a message generated based on the distributed computing result, and the processor module is arranged to provide the light control signal based on the message (Cleland: paragraphs 0067-0068, controlling the streetlight based on ambient light and coordination between streetlights).

Regarding claim 12, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein the communication module of at least some of the networking devices is arranged to participate in a mesh network, to receive the distributed computing task and to transmit the distributed computing result over the mesh network (Cleland: paragraphs 0067-0068 in light of 0035).
Regarding claim 15, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein the connector of each of the networking devices is compliant with American National Standards Institute (ANSI) C136 (APA: spec pages 2, 5, as applicable for the combination).
Regarding claim 16, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein the connector of each of the networking devices includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to a streetlight fixture (APA: page 5, where ANSI C136.41-2013 defines this pin structure). The combination does not mention a streetlight administered by a government entity. However, the Office takes official notice that streetlights are administered by government entities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the streetlights to be administered by a government entity, since roadways are often publicly owned and overseen by local, state and/or federal governments.

Regarding claim 19, Cleland discloses the method of claim 18, but does not disclose coupling the networking device to the streetlight fixture via a connector that is compliant with a roadway area lighting standard promoted by a standards body. However, industry standards are inherently published for the purpose of interoperability. Generically complying with conventional industry standards cannot make an otherwise an unpatentable claim patentable. APA discloses conventional industry standard ANSI C136/C136.41-2013 (specification pages 2, 5 and 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conform the structure, mechanics, layout, connectors, etc. of the streetlights to ANSI C136/C136.41-2013, for the benefit of interoperability.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10) as applied to claim 1 above, and further in view of Shashidhara (US Patent Application Publication No. 2010/0162261).

Regarding claim 13, the combination of Cleland and APA discloses the distributed computing system of claim 11, and Cleland discloses the microcontroller performing a variety of tasks (paragraphs 0033-0037 and 0068), but does not disclose that the processor module of each of the networking devices is arranged to obtain the distributed computing result based on the distributed computing task in response to determining that a utilization of the processor module is below a threshold value. Shashidhara discloses the generally distributed computing concept of a processor performing operations if a processing queue has not reached a threshold (claims 27 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-prioritize the light synchronizing operation with .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10) as applied to claim 1 above, and further in view of Ahmad (US Patent Application Publication No. 2010/0271178).
Regarding claim 3, the combination of Cleland and APA discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the distributed computing task and to transmit the distributed computing result using radio communication (Cleland: paragraph 0068), but not using a powerline. However, Ahmad suggests a streetlight communication module using a combination of communication protocols, including wireless radio and power line (fig. 1 and paragraphs 0020-0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless radio and power line communications for the communication module of the combination, for a choice of communication protocols, redundancy and/or backup communications.
Regarding claim 4, the combination of Cleland and APA discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the distributed computing task and to transmit the distributed computing result using wireless radio (paragraph 0068), but not a cellular-based network controlled by a mobile .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10) as applied to claim 1 above, and further in view of Oren-Pines et al. (“Oren-Pines”) (US Patent Application Publication No. 2020/0403693).
Regarding claim 6, the combination of Cleland and APA discloses the networking device of claim 1, and discloses that the communication module is arranged to receive the distributed computing task and to transmit the distributed computing result using wireless radio (paragraph 0068), but not infrared-based communications. Oren-Pines discloses streetlight networking, where the communication module uses both radio and free space optical communications (fig. 10 and paragraphs 0026, 0027 and 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use infrared free space optical communications in addition to wireless radio, for or a choice of communication protocols, redundancy and/or backup communications, and because infrared is not visible to the human eye and thus would not involve a potentially bright, colored roadway distraction like a visible wavelength.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cleland (US Patent Application Publication No. 2009/0066258) in view of Admitted Prior Art (“APA”) (specification pages 2, 5 and 10) as applied to claim 1 above, and further in view of Ahmad (US Patent Application Publication No. 2010/0271178) and Oren-Pines (US Patent Application Publication No. 2020/0403693).
Regarding claim 14, the combination of Cleland and APA discloses the distributed computing system of claim 11, wherein: the communication module of at least one of the networking devices is arranged to receive the distributed computing task and to transmit the distributed computing result using a wireless communication standard (Cleland: fig. 3 element 346 and paragraphs 0067-0068 and APA: specification page 10, as applicable for the combination). The combination does not disclose also using a powerline, using a cellular-based network controlled by a mobile network operator (MNO), and using infrared-based communications. However, Ahmad suggests a streetlight communication module using a combination of communication protocols, including wireless radio and cellular (fig. 1 and paragraphs 0020-0024, a cellular network is inherently control by some entity responsible for operating it) and Oren-Pines discloses streetlight networking, where the communication module uses both radio and free space optical communications (fig. 10 and paragraphs 0026, 0027 and 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wireless radio, powerline cellular and infrared communications for the communication module of the combination, for a choice of communication protocols, redundancy and/or backup communications, and because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN M CORS/Primary Examiner, Art Unit 2636